REASONS FOR ALLOWANCE

“a first shuffle map” in claims 1 and 10 is interpreted as “The first partition layer can output the first shuffle map by having the multiple first filters perform MAC (multiply-accumulate) operations while moving in units of15 elements along the x-axis and y-axis directions in the final feature map and arranging computed values obtained as the results of the MAC operations at positions corresponding to the x-axis and y-axis positions of the operand elements but with the computed values arranged at different predefined positions along the z-axis direction in correspondence  with the multiple first filters, respectively” ( Spec, Page 4, line 13-19). 
With the interpretation above, the prior art fails to teach Claims  1 and 10, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
a first partition layer including a plurality of first filters and configured to output a first shuffle map.
The closest prior art SUDHIR (US 20210224630) teaches  a technique of constructing a neural network system  to process input input image with similar feature maps similarly defined as in the claimed invention, and using MAC array as a computation engine for the processing neural network is known in the art, as evidenced by many others  such as Farabet(US 20120303932) as well as SUDHIR itself , but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
	Claims 2-9, 11-18 are allowed because they recite the limitations of claim 1 and 10 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661